DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Claim 18: a shift frequency signal generation means for providing....
Claim 18: a modulation means for deriving....
The following have been identified as the structure for the shift frequency signal generation means and the modulation means:
¶[0027]-¶[0034] and Figure 5 of the published specification provides circuit elements for shift frequency signal generator. Therefore, there is sufficient structure for the shift frequency signal generation means.
¶[0044] of the published specification describes single sideband modulator (SSM) 510. Therefore, there is sufficient structure for the modulation means.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemkemian et al. (US 5,963,163).
Regarding Claim 11, Kemkemian et al. (‘163) anticipates “a method (column 1 lines 8-13: a method and device for frequency-modulated continuous-wave radar detection with removal of ambiguity between distance and speed) that comprises: 	
generating a chirp signal (Figure 7: frequency ramp generator 63) having linearly-ramped chirp intervals (column 9 lines 16-19: the frequency delivered is added to the frequency given by a frequency ramp generator 63 through a first mixer 64 to alternately offset the frequency ramp by 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 in accordance with FIG. 3);
generating a shift frequency signal (column 9 lines 16-19: the frequency delivered is added to the frequency given by a frequency ramp generator 63 through a first mixer 64 so as to alternately offset the frequency ramp by 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 in accordance with FIG. 3) having a different shift frequency during each of multiple segments in each chirp interval (Figure 3 and 7; column lines 12-16:  frequency generator 62 delivering the above-mentioned frequency 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 and a zero frequency alternately during the above-mentioned period Tf); and 
deriving a segmented chirp signal from a product of the chirp signal with the shift frequency signal, the segmented chirp signal having multiple linearly-ramped chirp segments in each chirp interval (Figure 7: mixer 64; Figure 3: 31-34; Figure 7; column 9 lines 16-19: the frequency delivered is added to the frequency given by a frequency ramp generator 63 through a first mixer 64 so as to alternately offset the frequency ramp by 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 in accordance with FIG. 3)”. 
Regarding Claim 18, Kemkemian et al. (‘163) anticipates “a radar device (column 1 lines 8-13: a method and device for frequency-modulated continuous-wave radar detection with removal of ambiguity between distance and speed) that comprises: 	
a chirp generator to (Figure 7: frequency ramp generator 63) provide a chirp signal having linearly-ramped chirp intervals (column 9 lines 16-19: the frequency delivered is added to the frequency given by a frequency ramp generator 63 through a first mixer 64 so as to alternately offset the frequency ramp by 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 in accordance with FIG. 3);
a shift frequency signal generation means (column 9 lines 16-19: the frequency delivered is added to the frequency given by a frequency ramp generator 63 through a first mixer 64 so as to alternately offset the frequency ramp by 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 in accordance with FIG. 3) for providing a shift frequency signal 19ONS03999US having a different shift frequency during each of multiple segments in each chirp interval (Figure 3 and 7; column lines 12-16:  frequency generator 62 delivering the above-mentioned frequency 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 and a zero frequency alternately during the above-mentioned period Tf); and 
a modulation means (Figure 7: mixer 64) for deriving a segmented chirp signal (Figure 3: 31-34) from a product of the chirp signal with the shift frequency signal, the segmented chirp signal having multiple linearly-ramped chirp segments in each chirp interval (Figure 3 and 7; column 9 lines 16-19: the frequency delivered is added to the frequency given by a frequency ramp generator 63 through a first mixer 64 so as to alternately offset the frequency ramp by 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 in accordance with FIG. 3)”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163), and further in view of Hornbuckle (US 2008/0284531 A1).
Regarding Claim 1, Kemkemian et al. (‘163) discloses a “circuit (column 9 lines 11-46: Figure 7: device with circuit having temporal selection and demultiplexing means 61 control, a frequency generator 62, a frequency ramp generator 63, mixer 64, a microwave circulator 65, antenna 66, mixer 70) that comprises: 
a chirp generator (Figure 7: frequency ramp generator 63) to provide a chirp signal having linearly-ramped chirp intervals (column 9 lines 16-19: the frequency delivered is added to the frequency given by a frequency ramp generator 63 through a first mixer 64 so as to alternately offset the frequency ramp by .DELTA.F in accordance with FIG. 3);
a shift frequency generator (Figure 7: frequency generator 62) to provide a shift frequency signal having a different shift frequency (zero and delta_f) during each of multiple segments in each chirp interval (Figure 3 and 7; column lines 12-16:  frequency generator 62 delivering the above-mentioned frequency 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 and a zero frequency alternately during the above-mentioned period Tf); and 
a modulator (Figure 7: mixer 64) to derive a segmented chirp signal (Figure 3: 31-34) from a product of the chirp signal with the shift frequency signal, the segmented chirp signal having multiple linearly-ramped chirp segments in each chirp interval (Figure 3 and 7; column 9 lines 16-19: the frequency delivered is added to the frequency given by a frequency ramp generator 63 through a first mixer 64 so as to alternately offset the frequency ramp by 
    PNG
    media_image1.png
    19
    27
    media_image1.png
    Greyscale
 in accordance with FIG. 3)”.  
Kemkemian et al. (‘163) does not explicitly disclose that the circuit is “an integrated circuit.”
Hornbuckle (‘531) relates generally to signal generation, and more specifically to fractional-N synthesized chirp generator. Hornbuckle (‘531) teaches that the circuit is “an integrated circuit (paragraph 27: Figure 1: fractional-N synthesized chirp generator 100 can be fabricated as a monolithic circuit (e.g., a semiconductor integrated circuit) and can be included in a transceiver or a transmitter/receiver chipset, where each of a transceiver or transmitter/receiver chipset may be comprised of one or more integrated circuits).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163) with the teaching of Hornbuckle (‘531) for more deterministic radio frequency chirp generation (Hornbuckle (‘531) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163) and Hornbuckle (‘531)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using synthesized chip generator, modulator for generating linearly ramped frequency for the radio frequency signal.
Regarding Claim 2, which is dependent on independent claim 1, Kemkemian et al. (‘163)/Hornbuckle (‘531) discloses the integrated circuit of claim 1. Kemkemian et al. (‘163) further discloses “the multiple linearly-ramped chirp segments in each chirp interval have an equal duration (Figure 3: Tf), an equal frequency slope (Figure 3: Delta_F/Tf).” Kemkemian et al. (‘163) does not explicitly disclose that the multiple linearly-ramped chirp segments have “an equal start frequency.”
Hornbuckle (‘531) relates generally to signal generation, and more specifically to fractional-N synthesized chirp generator. Hornbuckle (‘531) teaches that the multiple linearly-ramped chirp segments have “an equal start frequency (Figure 2, 4-5)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163) with the teaching of Hornbuckle (‘531) for more deterministic radio frequency chirp generation (Hornbuckle (‘531) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163) and Hornbuckle (‘531)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using synthesized chip generator, modulator for generating linearly ramped frequency for the radio frequency signal.
Regarding Claim 19, which is dependent on independent claim 18, Kemkemian et al. (‘163) discloses the radar device of claim 18. Kemkemian et al. (‘163) further discloses “the multiple linearly-ramped chirp segments in each chirp interval have an equal duration (Figure 3: Tf), an equal frequency slope (Figure 3: Delta_F/Tf).” Kemkemian et al. (‘163) does not explicitly disclose that the multiple linearly-ramped chirp segments have “an equal start frequency.”
Hornbuckle (‘531) relates generally to signal generation, and more specifically to fractional-N synthesized chirp generator. Hornbuckle (‘531) teaches that the multiple linearly-ramped chirp segments have “an equal start frequency (Figure 2, 4-5)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Kemkemian et al. (‘163) with the teaching of Hornbuckle (‘531) for more deterministic radio frequency chirp generation (Hornbuckle (‘531) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163) and Hornbuckle (‘531)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using synthesized chip generator, modulator for generating linearly ramped frequency for the radio frequency signal.
           
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163)/Hornbuckle (US 2008/0284531 A1), and further in view of Chakraborty (US 2019/0199334 A1).
Regarding Claim 3, which is dependent on independent claim 1, Kemkemian et al. (‘163)/Hornbuckle (‘531) discloses the integrated circuit of claim 1. Kemkemian et al. (‘163)/Hornbuckle (‘531) does not explicitly disclose “the shift frequency generator includes: multiple quadrature frequency dividers to each provide a shift frequency signal in quadrature, each quadrature frequency divider to provide a different shift frequency; and a multiplexer arrangement to select from said shift frequency signals for each of the multiple chirp segments.”
Chakraborty (‘334) relates to generating quadrature radio frequency level phase shifting. Chakraborty (‘334) teaches “the shift frequency generator includes: multiple quadrature frequency dividers to each provide a shift frequency signal in quadrature, each quadrature frequency divider to provide a different shift frequency (Figure 156: Figure 9A: a phase shifter 902 for generating LO signals in quadrature ...the phase shifter 902 is a phase shifter such as phase shifter 808 and includes a number N voltage-controlled oscillators (VCOs 909-A and the sequence of VCOs extending to 909-N), where each of the N number of VCOs (e.g., 909) includes an output coupled to a respective set of inputs of each of the quadrature (QUAD) dividers (910-A and the sequence of dividers extending to 910-N)...the respective outputs (e.g., LO-I and LO-Q) of each of the quadrature dividers (e.g., 910-A through 910-N) are output to a respective mixer in accordance with (“<”) signals ϕ1 through ϕN...the quadrature divider outputs are differentially coupled to respective up-converting mixers); and a multiplexer arrangement to select from said shift frequency signals for each of the multiple chirp segments (paragraph 157: Figure 9B:  a phase shifter 904 for generating LO signals in quadrature...the phase shifter 904 is a phase shifter such as phase shifter 808 and shows a configuration where the oscillators (911-A through 911-N) are multiplexed via a multiplexer 912, which in turn selectively outputs a selected baseband signal generated by a selected one of a number N VCOs (911-A and the sequence of VCOs to 911-N) and provided the selected output to the number N of quadrature dividers (913-A and the sequence of dividers to 913-N) to obtain the quadrature outputs for respectively coupling to a respective pair of the number of N mixers 804)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Hornbuckle (‘531) with the teaching of Chakraborty (‘334) for more power efficient frequency generation (Chakraborty (‘334) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163), Hornbuckle (‘531) and Chakraborty (‘334)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency level phase shifting, up/down conversion.
Regarding Claim 4, which is dependent on independent claim 1, Kemkemian et al. (‘163)/Hornbuckle (‘531) discloses the integrated circuit of claim 1. Kemkemian et al. (‘163)/Hornbuckle (‘531) does not explicitly disclose “the shift frequency generator includes at least one quadrature frequency divider to provide the shift frequency signal in quadrature.”
Chakraborty (‘334) relates to generating quadrature radio frequency level phase shifting. Chakraborty (‘334) teaches “the shift frequency generator includes at least one quadrature frequency divider to provide the shift frequency signal in quadrature (Figure 156: Figure 9A: a phase shifter 902 for generating LO signals in quadrature ...the phase shifter 902 is a phase shifter such as phase shifter 808 and includes a number N voltage-controlled oscillators (VCOs 909-A and the sequence of VCOs extending to 909-N), where each of the N number of VCOs (e.g., 909) includes an output coupled to a respective set of inputs of each of the quadrature (QUAD) dividers (910-A and the sequence of dividers extending to 910-N)...the respective outputs (e.g., LO-I and LO-Q) of each of the quadrature dividers (e.g., 910-A through 910-N) are output to a respective mixer in accordance with (“<”) signals ϕ1 through ϕN...the quadrature divider outputs are differentially coupled to respective up-converting mixers; paragraph 157: Figure 9B: a phase shifter 904 for generating LO signals in quadrature...the phase shifter 904 is a phase shifter such as phase shifter 808 and shows a configuration where the oscillators (911-A through 911-N) are multiplexed via a multiplexer 912, which in turn selectively outputs a selected baseband signal generated by a selected one of a number N VCOs (911-A and the sequence of VCOs to 911-N) and provided the selected output to the number N of quadrature dividers (913-A and the sequence of dividers to 913-N) to obtain the quadrature outputs)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Hornbuckle (‘531) with the teaching of Chakraborty (‘334) for more power efficient frequency generation (Chakraborty (‘334) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163), Hornbuckle (‘531) and Chakraborty (‘334)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency level phase shifting, up/down conversion.
Regarding Claim 5, which is dependent on claim 4, Kemkemian et al. (‘163)/Hornbuckle (‘531)/Chakraborty (‘334) discloses the integrated circuit of claim 4. Kemkemian et al. (‘163)/Hornbuckle (‘531) does not explicitly disclose “the modulator is a single-sideband modulator to produce an up-shifted signal output and a down-shifted signal output for each shift frequency of the shift frequency signal.”
Chakraborty (‘334) relates to generating quadrature radio frequency level phase shifting. Chakraborty (‘334) teaches “the modulator is a single-sideband modulator to produce an up-shifted signal output and a down-shifted signal output for each shift frequency of the shift frequency signal (paragraph 18: Quadrature generation functionality can be integrated within up-conversion/down-conversion mixing circuits and vector modulators, as well as being included as part of a transceiver front-end; paragraph 25: an output signal using multiple quadrature phases of the LO (local oscillator) signal can be generated: 
    PNG
    media_image2.png
    62
    360
    media_image2.png
    Greyscale
 where 
    PNG
    media_image3.png
    18
    104
    media_image3.png
    Greyscale
 are second and third quadrature input signals, each including a frequency higher than a baseband frequency...the canonic forms of single-sideband combinations of quadrature phases at each of the constituent signals of (Eq. 1) and (Eq. 2) set forth hereinabove can be extended to generate an output in quadrature centered at two, three, or more frequencies... up-conversion mixers can be arranged to operate responsive to the second and third quadrature input signals from a pair of local oscillators (e.g., LO1 and LO2) in an additive manner to generate an output signal higher in frequency than either of the frequencies of the LO1 and LO2 oscillators; paragraph 29: the output currents can be vector modulated, up-or-down-converted, or conveyed as single-ended or differential signals; paragraph 30: Figure 1A: down-converting RF phase shifter mixer architecture in accordance with the description herein... Quadrature down conversion mixer 100 includes a first-frequency (e.g., RF) modulation input transistor 101 for converting a first input signal to a first-frequency modulated current...the first-frequency modulation input transistor 101 is arranged to modulate an input RF frequency fRF,0 to generate an RF-modulated (e.g., tail) current)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Hornbuckle (‘531) with the teaching of Chakraborty (‘334) for more power efficient frequency generation (Chakraborty (‘334) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163), Hornbuckle (‘531) and Chakraborty (‘334)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency level phase shifting, up/down conversion.
Regarding Claim 6, which is dependent on claim 5, Kemkemian et al. (‘163)/Hornbuckle (‘531)/Chakraborty (‘334) discloses the integrated circuit of claim 5. Kemkemian et al. (‘163)/Hornbuckle (‘531) does not explicitly disclose “a switch arrangement to 17ONS03999US select from the up-shifted and down-shifted signal outputs for each of the multiple chirp segments.”
Chakraborty (‘334) relates to generating quadrature radio frequency level phase shifting. Chakraborty (‘334) teaches “a switch arrangement to 17ONS03999US select from the up-shifted and down-shifted signal outputs for each of the multiple chirp segments (paragraph 38: a first LO1 in-phase modulator includes an array of paralleled instances 109-A, where each instance 109-A includes a pair of second-frequency modulation input transistors 105-A and 105-B, each of which is coupled in series with a respective one of the switches (e.g., transistors) 106-A and 106-B...each such instance 109-A of the first LO1 in-phase modulator can be individually selected  in response to the configuration signal (which closes the switches 106-A and 106-B for each such selected instance 109-A pair; paragraph 39: a first number of M instances out of N instances 109-A including a first pair of switches 106-A and 106-B as well as second number of M instances out of N instances of 109-B including a second pair of switches 106-C and 106-D are determined for adjusting current phases...the first pair of switches 106-A and 106-B and a second pair of switches 106-C and 106-D can each be implemented as a parallel array N switchable transistors, in which a first number M (M1) of switches 106-A and 106-B and a second number M (M2) of switches 106-C and 106-D are programmed to be ON (e.g., closed) while the remainder of the (e.g., N−M1 and N−M2 ) switches are programmed to be (and/or remain) OFF (e.g., open); paragraph 40: the switches 106-A and 106-B (as well as the switches 106-C and 106-D) are each instantiated as selectable instances 109-A (and 109-B), where each such selectable instance is for coupling/decoupling  current to or from an associated segmented transistor; paragraph 41: the current drive strength of the first LO1 in-phase modulator can be determined in response to the sum of the currents of the selected instances 109-A of the second-frequency modulation input transistors 105-A and 105-B...the selected instances 109-A of the paralleled second-frequency modulation input transistors 105-A and 105-B can have differing sized channels and/or transconductances...the current drive strength of the second LO1 quadrature modulator can be similarly configured by closing selected instances 109-B of switches 106-C and 106-D, which selects one or more respective instances of the second-frequency modulation input transistors 105-C and 105-D)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Hornbuckle (‘531) with the teaching of Chakraborty (‘334) for more power efficient frequency generation (Chakraborty (‘334) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163), Hornbuckle (‘531) and Chakraborty (‘334)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency level phase shifting, up/down conversion.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163)/Hornbuckle (US 2008/0284531 A1)/Chakraborty (US 2019/0199334 A1), and further in view of Applebaum et al. (US 3,715,753).
Regarding Claim 7, which is dependent on claim 6, Kemkemian et al. (‘163)/Hornbuckle (‘531)/Chakraborty (‘334) discloses the integrated circuit of claim 6. Kemkemian et al. (‘163)/Hornbuckle (‘531)/Chakraborty (‘334) does not explicitly disclose “outside of the chirp intervals the switch arrangement is configured to isolate the up-shifted and down-shifted signal outputs from a switch output.”
Applebaum et al. (‘753) relates to relates to the use of radar in the measurement of range and length. Applebaum et al. (‘753) teaches “outside of the chirp intervals the switch arrangement is configured to isolate the up-shifted and down-shifted signal outputs from a switch output (column 9 line 62- column 10 line 14: two additions or modifications are required to the basic processor loop of Figure 3 in order to perform the functions outlined in the last paragraph…the first concerns the operation of frequency shifting in the loop…this is normally accomplished in two separate converters or mixers...in the first of these designated U1 in Figure 6, the signal in the loop is shifted up in frequency…in the second, designated D1, the signal is shifted down in frequency…consider now that the DPDT switch in Figure 6 is thrown to the left or U position…a signal circulating in the loop will first be shifted up in frequency by the amount fa+fs, from signal source 64, in mixer U1 and will then be shifted down by the amount fa, from signal source 66, by the mixer D1…as a result of this dual shifting the signal will have a net shift upward of fs…it will be noted that fa is merely a convenience frequency...if, on the other hand, the DPDT switch is thrown to the right or D position, a signal circulating in the loop will be shifted down by the amount fs)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Hornbuckle (‘531)/Chakraborty (‘334) with the teaching of Applebaum et al. (‘753) for securing more accurate measurement for improved radar system (Chakraborty (‘334) – paragraph 7column 1 lines 44-46). In addition, both the prior art references, (Kemkemian et al. (‘163), Hornbuckle (‘531), Chakraborty (‘334), Applebaum et al. (‘753)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating and modulating radio frequency signal, transmitting a sequence of pulses with different carrier frequencies.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163)/Hornbuckle (US 2008/0284531 A1), and further in view of Dix et al. (US 5,557,560).
Regarding Claim 8, which is dependent on independent claim 1, Kemkemian et al. (‘163)/Hornbuckle (‘531) discloses the integrated circuit of claim 1. Kemkemian et al. (‘163)/Hornbuckle (‘531) does not explicitly disclose “the chirp segments have equal duration, and wherein the different shift frequencies are integer multiples of a base frequency.”
Dix et al. (‘560) relates to relates to compression or generation of chirp pulses. Dix et al. (‘560) teaches “the chirp segments have equal duration, and wherein the different shift frequencies are integer multiples of a base frequency (column 7 line 21- column 8 line 4: Figure 11: beating to the base band is frequency shifting a signal to a lower frequency...the result of this is to produce a frequency shifted compressed pulse...the input signal is a chirp waveform pulse as shown in Figure 2 which is made up of discrete segments 2.1, 2.2, 2.3, 2.4, each segment being of a single frequency and of integer number of wavelengths of that frequency in duration...if the matched filter is implemented in the frequency domain then all of the frequencies of each of the segments 2.1, 2.2, 2.3, 2.4, are harmonics of one single frequency...the frequency of the local oscillator 11.1 is chosen so that the resulting frequency of the low frequency signal is the one desired)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Hornbuckle (‘531) with the teaching of Dix et al. (‘560) for more efficient pulsed frequency generation (Dix et al. (‘560) – column 2 lines 20-28). In addition, both the prior art references, (Kemkemian et al. (‘163), Hornbuckle (‘531) and Dix et al. (‘560)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating radio frequency signal, transmitting a sequence of pulses with different carrier frequencies.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163)/Hornbuckle (US 2008/0284531 A1), and further in view of Yap et al. (US 8,750,717 B1).
Regarding Claim 9, which is dependent on independent claim 1, Kemkemian et al. (‘163)/Hornbuckle (‘531) discloses the integrated circuit of claim 1. Kemkemian et al. (‘163)/Hornbuckle (‘531) does not explicitly disclose “a transmitter to generate a transmit signal based on the segmented chirp signal; a receiver to down-convert a receive signal using the segmented chirp signal; and signal processing circuitry to derive target range-velocity information based on the receive signal.”
Yap et al. (‘717) relates to a radio frequency waveform generator. Yap et al. (‘717) teaches “a transmitter to generate a transmit signal based on the segmented chirp signal; a receiver to down-convert a receive signal using the segmented chirp signal; and signal processing circuitry to derive target range-velocity information based on the receive signal (column 12 lines 25-50: the waveform generator depicted in Figure 2B preferably consists of three main segments 13, 15, 17...the first segment 17 generates a carrier and a frequency-modulated RF signal for the second segment 13...the frequency modulation is periodic, the Fourier spectral components of the modulated signal comprise a multi-tone comb... the tone spacing of this comb may be quite fine...the second segment 13 generates a set of low-phase-noise RF comb lines on the carrier, supplied to it by the first segment 17...the second segment 13 also places both RF signals...the third segment 15 also generates both a RF-output Transmit waveform and a RF reference waveform...the output Transmit waveform transmitted from the antenna of a sensor system...the reference carrier waveform can be an unencoded wideband RF comb, which can be used by a matched or coherent receiver of the sensor system...the reference carrier waveform may also be encoded by the same modulator as the Transmit waveform or with a different modulator; column 28 lines 37-58: the mixers 136 mix or multiply the selected tones (or groups of tones) and determine their temporal overlap as well as their frequency difference...these parameters provide information on the object being illuminated by a radar signal...the presence of temporal overlap and the time elapsed between the start of the Transmit pulse and the occurrence of that overlap provides an indication of the target range...the frequencies of the mixer output tones can provide information on both the target range and its Doppler velocity...further processing is used to derive this information ...processing  of the various mixer output tones can be done by treating them separately, in separate processing circuits, or by first combining those tones together...radar signal processing)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Hornbuckle (‘531) with the teaching of Yap et al. (‘717) for aligning the receive segments with the repeated transmit-reference for more efficient range-velocity resolution (Yap et al. (‘717) – column 9 lines 19-41). In addition, both the prior art references, (Kemkemian et al. (‘163), Hornbuckle (‘531) and Yap et al. (‘717)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating a set of frequency-spread and frequency-hopped or frequency modulated radio frequency (RF) waveforms.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163)/Hornbuckle (US 2008/0284531 A1), and further in view of Herman et al. (US 2021/0024069 A1).
Regarding Claim 10, which is dependent on independent claim 1, Kemkemian et al. (‘163)/Hornbuckle (‘531) discloses the integrated circuit of claim 1. Kemkemian et al. (‘163)/Hornbuckle (‘531) does not explicitly disclose “the segmented chirp signal omits chirp segments during settling intervals of the chirp signal, and wherein processing circuitry is configured to interpolate range-velocity information for the omitted chirp segments.”
Herman et al. (‘069) relates to determining target velocity trajectory using sensors. Yap et al. (‘717) Herman et al. (‘069) teaches “the segmented chirp signal omits chirp segments during settling intervals of the chirp signal, and wherein processing circuitry is configured to interpolate range-velocity information for the omitted chirp segments (paragraph 48: the sensors 112 may include frequency modulated continuous wave senosors, which can detect transient velocities of objects such as second vehicles 160. Based on the transient velocity, can generate transient velocity data and provide the transient velocity data to the computer 110... steer the lidar at specific locations to collect distance and transient velocity data over time...the point cloud data of transient velocity measurements may be interpolated, e.g. linear, nearest neighbors, etc., or extrapolated via a vehicle dynamics model obtained from fitting a model to dynamics simulation data)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Hornbuckle (‘531) with the teaching of Herman et al. (‘069) for more reliable velocity resolution (Herman et al. (‘069) – paragraph 38). In addition, both the prior art references, (Kemkemian et al. (‘163), Hornbuckle (‘531) and Herman et al. (‘069)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency signal processing for improved velocity resolution.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163), and further in view of Chakraborty (US 2019/0199334 A1).
Regarding Claim 12, which is dependent on independent claim 11, Kemkemian et al. (‘163) discloses the integrated circuit of claim 11. Kemkemian et al. (‘163) does not explicitly disclose “said generating the shift frequency signal includes: using multiple quadrature frequency dividers to each provide a shift frequency signal in quadrature, each quadrature frequency divider providing a different shift frequency; and select from said shift frequency signals for each of the multiple chirp segments.”
Chakraborty (‘334) relates to generating quadrature radio frequency level phase shifting. Chakraborty (‘334) teaches “said generating the shift frequency signal includes: using multiple quadrature frequency dividers to each provide a shift frequency signal in quadrature, each quadrature frequency divider providing a different shift frequency (Figure 156: Figure 9A: a phase shifter 902 for generating LO signals in quadrature ...the phase shifter 902 is a phase shifter such as phase shifter 808 and includes a number N voltage-controlled oscillators (VCOs 909-A and the sequence of VCOs extending to 909-N), where each of the N number of VCOs (e.g., 909) includes an output coupled to a respective set of inputs of each of the quadrature (QUAD) dividers (910-A and the sequence of dividers extending to 910-N)...the respective outputs (e.g., LO-I and LO-Q) of each of the quadrature dividers (e.g., 910-A through 910-N) are output to a respective mixer in accordance with (“<”) signals ϕ1 through ϕN...the quadrature divider outputs are differentially coupled to respective up-converting mixers); and select from said shift frequency signals for each of the multiple chirp segments (paragraph 157: Figure 9B:  a phase shifter 904 for generating LO signals in quadrature...the phase shifter 904 is a phase shifter such as phase shifter 808 and shows a configuration where the oscillators (911-A through 911-N) are multiplexed via a multiplexer 912, which in turn selectively outputs a selected baseband signal generated by a selected one of a number N VCOs (911-A and the sequence of VCOs to 911-N) and provided the selected output to the number N of quadrature dividers (913-A and the sequence of dividers to 913-N) to obtain the quadrature outputs for respectively coupling to a respective pair of the number of N mixers 804)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163) with the teaching of Chakraborty (‘334) for more power efficient frequency generation (Chakraborty (‘334) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163) and Chakraborty (‘334)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency level phase shifting, up/down conversion.
Regarding Claim 13, which is dependent on independent claim 11, Kemkemian et al. (‘163) discloses the integrated circuit of claim 11. Kemkemian et al. (‘163) does not explicitly disclose “said deriving uses a single-sideband modulator to produce an up-shifted signal output and a down-shifted signal output for each shift frequency of the shift frequency signal.”
Chakraborty (‘334) relates to generating quadrature radio frequency level phase shifting. Chakraborty (‘334) teaches “said deriving uses a single-sideband modulator to produce an up-shifted signal output and a down-shifted signal output for each shift frequency of the shift frequency signal (Figure 156: Figure 9A: a phase shifter 902 for generating LO signals in quadrature ... the phase shifter 902 is a phase shifter such as phase shifter 808 and includes a number N voltage-controlled oscillators (VCOs 909-A and the sequence of VCOs extending to 909-N), where each of the N number of VCOs (e.g., 909) includes an output coupled to a respective set of inputs of each of the quadrature (QUAD) dividers (910-A and the sequence of dividers extending to 910-N)...the respective outputs (e.g., LO-I and LO-Q) of each of the quadrature dividers (e.g., 910-A through 910-N) are output to a respective mixer in accordance with (“<”) signals ϕ1 through ϕN...the quadrature divider outputs are differentially coupled to respective up-converting mixers; paragraph 157: Figure 9B: a phase shifter 904 for generating LO signals in quadrature...the phase shifter 904 is a phase shifter such as phase shifter 808 and shows a configuration where the oscillators (911-A through 911-N) are multiplexed via a multiplexer 912, which in turn selectively outputs a selected baseband signal generated by a selected one of a number N VCOs (911-A and the sequence of VCOs to 911-N) and provided the selected output to the number N of quadrature dividers (913-A and the sequence of dividers to 913-N) to obtain the quadrature outputs)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163) with the teaching of Chakraborty (‘334) for more power efficient frequency generation (Chakraborty (‘334) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163) and Chakraborty (‘334)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency level phase shifting, up/down conversion.
Regarding Claim 14, which is dependent on claim 13, Kemkemian et al. (‘163)/Hornbuckle (‘531) discloses the integrated circuit of claim 13. Kemkemian et al. (‘163) does not explicitly disclose “a switch arrangement to 17ONS03999US select from the up-shifted and down-shifted signal outputs for each of the multiple chirp segments.”
Chakraborty (‘334) relates to generating quadrature radio frequency level phase shifting. Chakraborty (‘334) teaches “a switch arrangement to 17ONS03999US select from the up-shifted and down-shifted signal outputs for each of the multiple chirp segments (paragraph 38: a first LO1 in-phase modulator includes an array of paralleled instances 109-A, where each instance 109-A includes a pair of second-frequency modulation input transistors 105-A and 105-B, each of which is coupled in series with a respective one of the switches (e.g., transistors) 106-A and 106-B...each such instance 109-A of the first LO1 in-phase modulator can be individually selected  in response to the configuration signal (which closes the switches 106-A and 106-B for each such selected instance 109-A pair; paragraph 39: a first number of M instances out of N instances 109-A including a first pair of switches 106-A and 106-B as well as second number of M instances out of N instances of 109-B including a second pair of switches 106-C and 106-D are determined for adjusting current phases...the first pair of switches 106-A and 106-B and a second pair of switches 106-C and 106-D can each be implemented as a parallel array N switchable transistors, in which a first number M (M1) of switches 106-A and 106-B and a second number M (M2) of switches 106-C and 106-D are programmed to be ON (e.g., closed) while the remainder of the (e.g., N−M1 and N−M2 ) switches are programmed to be (and/or remain) OFF (e.g., open); paragraph 40: the switches 106-A and 106-B (as well as the switches 106-C and 106-D) are each instantiated as selectable instances 109-A (and 109-B), where each such selectable instance is for coupling/decoupling  current to or from an associated segmented transistor; paragraph 41: the current drive strength of the first LO1 in-phase modulator can be determined in response to the sum of the currents of the selected instances 109-A of the second-frequency modulation input transistors 105-A and 105-B...the selected instances 109-A of the paralleled second-frequency modulation input transistors 105-A and 105-B can have differing sized channels and/or transconductances...the current drive strength of the second LO1 quadrature modulator can be similarly configured by closing selected instances 109-B of switches 106-C and 106-D, which selects one or more respective instances of the second-frequency modulation input transistors 105-C and 105-D)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163) with the teaching of Chakraborty (‘334) for more power efficient frequency generation (Chakraborty (‘334) – paragraph 7). In addition, both the prior art references, (Kemkemian et al. (‘163) and Chakraborty (‘334)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency level phase shifting, up/down conversion.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163), and further in view of Dix et al. (US 5,557,560).
Regarding Claim 15, which is dependent on independent claim 11, Kemkemian et al. (‘163) discloses the integrated circuit of claim 11. Kemkemian et al. (‘163) does not explicitly disclose “the chirp segments have equal duration, and wherein the different shift frequencies are integer multiples of a base frequency.”
Dix et al. (‘560) relates to relates to compression or generation of chirp pulses. Dix et al. (‘560) teaches “the chirp segments have equal duration, and wherein the different shift frequencies are integer multiples of a base frequency (column 7 line 21- column 8 line 4: Figure 11: beating to the base band is frequency shifting a signal to a lower frequency...the result of this is to produce a frequency shifted compressed pulse...the input signal is a chirp waveform pulse as shown in Figure 2 which is made up of discrete segments 2.1, 2.2, 2.3, 2.4, each segment being of a single frequency and of integer number of wavelengths of that frequency in duration...if the matched filter is implemented in the frequency domain then all of the frequencies of each of the segments 2.1, 2.2, 2.3, 2.4, are harmonics of one single frequency...the frequency of the local oscillator 11.1 is chosen so that the resulting frequency of the low frequency signal is the one desired)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163) with the teaching of Dix et al. (‘560) for more efficient pulsed frequency generation (Dix et al. (‘560) – column 2 lines 20-28). In addition, both the prior art references, (Kemkemian et al. (‘163) and Dix et al. (‘560)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating radio frequency signal, transmitting a sequence of pulses with different carrier frequencies.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163), and further in view of Yap et al. (US 8,750,717 B1).
Regarding Claim 16, which is dependent on independent claim 11, Kemkemian et al. (‘163) discloses the integrated circuit of claim 11. Kemkemian et al. (‘163) does not explicitly disclose “generating a transmit signal based on the segmented chirp signal; down-converting a receive signal using the segmented chirp signal; and 
deriving target range-velocity information based on the receive signal.”
Yap et al. (‘717) relates to a radio frequency waveform generator. Yap et al. (‘717) teaches “generating a transmit signal based on the segmented chirp signal; down-converting a receive signal using the segmented chirp signal; and deriving target range-velocity information based on the receive signal (column 12 lines 25-50: the waveform generator depicted in Figure 2B preferably consists of three main segments 13, 15, 17...the first segment 17 generates a carrier and a frequency-modulated RF signal for the second segment 13...the frequency modulation is periodic, the Fourier spectral components of the modulated signal comprise a multi-tone comb... the tone spacing of this comb may be quite fine...the second segment 13 generates a set of low-phase-noise RF comb lines on the carrier, supplied to it by the first segment 17...the second segment 13 also places both RF signals...the third segment 15 also generates both a RF-output Transmit waveform and a RF reference waveform...the output Transmit waveform transmitted from the antenna of a sensor system...the reference carrier waveform can be an unencoded wideband RF comb, which can be used by a matched or coherent receiver of the sensor system...the reference carrier waveform may also be encoded by the same modulator as the Transmit waveform or with a different modulator; column 28 lines 37-58: the mixers 136 mix or multiply the selected tones (or groups of tones) and determine their temporal overlap as well as their frequency difference...these parameters provide information on the object being illuminated by a radar signal...the presence of temporal overlap and the time elapsed between the start of the Transmit pulse and the occurrence of that overlap provides an indication of the target range...the frequencies of the mixer output tones can provide information on both the target range and its Doppler velocity...further processing is used to derive this information ...processing  of the various mixer output tones can be done by treating them separately, in separate processing circuits, or by first combining those tones together...radar signal processing)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163) with the teaching of Yap et al. (‘717) for aligning the receive segments with the repeated transmit-reference for more efficient range-velocity resolution (Yap et al. (‘717) – column 9 lines 19-41). In addition, both the prior art references, (Kemkemian et al. (‘163), and Yap et al. (‘717)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating a set of frequency-spread and frequency-hopped or frequency modulated radio frequency (RF) waveforms.
Regarding Claim 20, which depends on independent claim 18, and which is a corresponding device claim of method claim 16, Kemkemian et al. (‘163)/ Kemkemian et al. (‘163) discloses all the claimed invention as shown above for claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kemkemian et al. (US 5,963,163)/Yap et al. (US 8,750,717 B1), and further in view of Herman et al. (US 2021/0024069 A1).
Regarding Claim 17, which is dependent on independent claim 16, Kemkemian et al. (‘163)/Yap et al. (‘717) discloses the integrated circuit of claim 16. Kemkemian et al. (‘163)/Hornbuckle (‘531) does not explicitly disclose “the segmented chirp signal omits chirp segments during settling intervals of the chirp signal, and wherein said deriving target range-velocity information includes interpolating range-velocity information for the omitted chirp segments.”
Herman et al. (‘069) relates to determining target velocity trajectory using sensors. Yap et al. (‘717) Herman et al. (‘069) teaches “the segmented chirp signal omits chirp segments during settling intervals of the chirp signal, and wherein said deriving target range-velocity information includes interpolating range-velocity information for the omitted chirp segments (paragraph 48: the sensors 112 may include frequency modulated continuous wave sensors, which can detect transient velocities of objects such as second vehicles 160. Based on the transient velocity, can generate transient velocity data and provide the transient velocity data to the computer 110... steer the lidar at specific locations to collect distance and transient velocity data over time...the point cloud data of transient velocity measurements may be interpolated, e.g. linear, nearest neighbors, etc., or extrapolated via a vehicle dynamics model obtained from fitting a model to dynamics simulation data)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the circuit of Kemkemian et al. (‘163)/Yap et al. (‘717) with the teaching of Herman et al. (‘069) for more reliable velocity resolution (Herman et al. (‘069) – paragraph 38). In addition, both the prior art references, (Kemkemian et al. (‘163), Yap et al. (‘717) and Herman et al. (‘069)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, Radio frequency signal processing for improved velocity resolution.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kunert (US 2007/0216568 A1) relates to a radar system with an evaluation device which, on the basis of a spectral analysis of a measuring signal formed from an emission signal and a reception signal, determines the speed and/or distance of at least: one object to be located (paragraph 1); FIG. 2a shows a possible curve of continuous driving in the form of a ramp signal for the voltage-controlled oscillator and FIG. 2b shows a possible curve of discrete driving in the form of a ramp signal for the voltage-controlled oscillator (paragraph 46).
McCorkie (US 2011/0256837 A1) describes a radar transceiver, comprising: a programmable waveform generator configured to generate a base waveform, the programmable waveform generator including a controllable waveform generator configured to generate an initial bandwidth signal having an initial frequency bandwidth; a multiple tone generator configured to generate a plurality of tone signals, each tone signal having a different frequency; one or more bandwidth multiplying circuits; and a control circuit a controller configured to control the operation of the controllable waveform generator, the tone generator and the one or more bandwidth multiplying circuits; a transmit antenna configured to transmit the base waveform as an outgoing waveform; a 90.degree. power splitter configured to split the base waveform to a first split waveform and a second split waveform, the first and second split waveforms being separated by 90.degree. in phase; a receive antenna configured to receive an incoming waveform; a first mixer configured to mix the incoming waveform with the first split waveform to generate an in-phase waveform; and a second mixer configured to mix the incoming waveform with the second split waveform to generate a quadrature-phase waveform (paragraph 23).
Nguyen et al. (US 2021/0111750 A1) describes orthogonal chirp generator 10 (paragraph 28: Figure 1); relates to generating chirp spread spectrum signals (paragraph 2); an apparatus is provided that includes: a frequency accumulator to repetitively accumulate an input word to produce a frequency ramp; a symbol modulator to receive symbols and to add to the frequency ramp frequency offsets representative of the symbols, to produce a modulated frequency ramp for a modulated chirp; a spreading factor controller to control a roll-over rate of the modulated frequency ramp responsive to a spreading factor control signal and a frequency bandwidth control signal, to control a spreading factor and a frequency bandwidth of the modulated chirp; a center frequency controller to control a center frequency of the modulated frequency ramp and, correspondingly, the modulated chirp, responsive to a center frequency control signal; a phase accumulator to accumulate frequency samples of the modulated frequency ramp to produce phase samples corresponding to the modulated chirp; and a vector rotator to rotate the phase samples based on an input vector to produce the modulated chirp with the spreading factor, the frequency bandwidth, and the center frequency (paragraph 19).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648